DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 01/04/2022, to the Non-Final Office Action mailed on 10/28/2021. 
Claims 21, 30, and 39 are amended. Claims 23 and 32 are cancelled. Claims 21, 22, 24-31, and 33-40 are pending and addressed below.
Applicant’s amendment to the claims has overcome rejection under USC 112 to the claims 39 and 40, previously set forth in the Non-Final Office Action.











Claim Rejections - 35 USC § 103
Claims 21-22 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL Anil et al (US 20210068162), hereinafter AGIWAL, in view of Takeda Kazuki et al (US 20210058129), hereinafter Takeda.
Regarding claims 21 and 30, Agiwal teaches, a method / an apparatus, comprising: 
detecting, by a user equipment, secondary cell (SCell) beam failure (AGIWAL: [123], teaches beam failure detection of SCell) at a medium access control layer,
receiving candidate beam measurements from a physical layer for the failed SCell (AGIWAL: [124], teaches candidate beam selection from RSRP (Reference Signal Received Power) measurement. Received Power of a UE is always measured at the physical layer power),
determining a reported at least one of set of channel state information reference signals or synchronization signal block indexes in a SCell beam failure recovery medium access control control element according to a network configuration (AGIWAL: [125], teaches including CSI-RS (channel state information reference signals) or SSB (synchronization signal block) ID (i.e. index) in MAC-CE (medium access control control element), which implies determination of CSI-RS/SSB IDs for inclusion. [123] teaches SSs or CSI-RSs are transmitted from a SCell base station, which implies “according to a network configuration”), 
generating and transmitting the SCell beam failure recovery medium access control control element (AGIWAL: [125], teaches generation and transmission of Beam Failure Recovery Request MAC-CE), and
determining when the SCell beam failure recovery medium access control control element has been successfully transmitted (Agiwal: [17], teaches determination of beam failure recovery successfully completed, using a beamFailureRecoveryTimer, in light of the specification (see Spec. p.7, l.5-8).
Agiwal does not expressly teach, detecting, by a user equipment, secondary cell (SCell) beam failure at a medium access control layer.
However, in the same field of endeavor, Takeda teaches, detecting, by a user equipment, secondary cell (SCell) beam failure at a medium access control layer (Takeda: [98], teaches beam failure is declared (i.e. detected) at the MAC layer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal’s method/apparatus to include that SCell beam failure is detected at MAC layer.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a beam failure recovery procedure that can be performed by using the appropriate radio resource (Takeda: [10]).
Regarding claim 30, Agiwal further teaches, an apparatus, comprising: at least one processor (Agiwal: Fig.24, 2420 Controller), and at least one memory (Agiwal: Fig.24, 2430 Memory).
Regarding claims 22 and 31, Agiwal, in view of Takeda, teaches the method/apparatus, as outlined in the rejection of claims 21 and 30.
wherein the determining the reported set of indexes is based on certain selection criteria on the received candidate beam measurements (Agiwal: [124], teaches CSI-RS and SSB are selected based on a threshold criteria).

Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL, in view of Takeda, as applied to claims 21 and 30 above, and further in view of NPL (Huawei, R1-1801454 Remaining issues on beam failure recovery, February 26th- March 2nd, 2018), hereinafter NPL-1.
Regarding claims 24 and 33, Agiwal, in view of Takeda, teaches the method/apparatus, as outlined in the rejection of claims 21 and 30.
Agiwal and Takeda do not expressly teach, further comprising indicating to the physical layer at least one reported resource in the SCell beam failure recovery medium access control control element, wherein the indicating is based on certain selection criteria on the determined indexes.
However, in the same field of endeavor, NPL-1 teaches, further comprising indicating to the physical layer at least one reported resource in the SCell beam failure recovery medium access control control element (NPL-1: Huawei, R1-1801454 Remaining issues on beam failure recovery, February 26th- March 2nd, ), wherein the indicating is based on certain selection criteria on the determined indexes (NPL-1: page 3, lines 19-25, ch. 3.1 “Beam failure detection RS”, teaches a selection criteria of “explicit configuration” and “implicit configuration” of the resource configuration indexes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal and Takeda’s method/apparatus to include indicating to the physical layer at least one reported resource in the SCell beam failure recovery MAC-CE, wherein the indicating is based on certain selection criteria on the determined indexes.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an efficient beam failure recovery operation to achieve higher 5G wireless performance (NPL-1: Title)

Claims 25-27 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL, in view of Takeda and NPL-1, and further in view of NPL (MediaTek Inc. R1-1803441 Summary 2 on Remaining issues on Beam Failure Recovery, Feb. 26th – Mar. 2nd, 2018), hereinafter NPL-2.
Regarding claims 25 and 34, Agiwal, in view of Takeda and NPL-1, teaches the method/apparatus, as outlined in the rejection of claims 24 and 33.
Agiwal, Takeda and NPL-1 do not expressly teach, further comprising setting, by the user equipment, a spatial receiver filter, wherein the setting is based on the indicated at least one reported resource.
However, in the same field of endeavor, NPL-2 teaches, further comprising setting, by the user equipment, a spatial receiver filter, wherein the setting is based on the indicated at least one reported resource (NPL-2: page 3, lines 24-25 “UE shall derive the spatial RX parameter based on identified new candidate beam”, teaches that spatial RX (receiver) parameter is based on the reported candidate, and can be set, accordingly. Spatial receiver filter is interpreted as a spatial receiver beam configured from spatial receiver parameter, for reception of a transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal, Takeda and NPL-1’s method/apparatus to include setting, by the user equipment, a spatial receiver 
This would have been obvious because it would motivate one of ordinary skill in the art to provide an efficient beam failure recovery operation to achieve higher 5G wireless performance (NPL-2: Title).
Regarding claims 26 and 35, Agiwal, in view of Takeda, NPL-1 and NPL-2, teaches the method/apparatus, as outlined in the rejection of claims 25 and 34.
Agiwal, Takeda and NPL-1 do not expressly teach, comprising at least one of: 
wherein, when the at least one reported resource indicated to the physical layer comprises a plurality of reported resources, the setting comprises setting the spatial receiver filter with an assumption that physical downlink control channel demodulation reference signals of the SCell are quasi co-located with a downlink reference signal having a highest reported reporting quantity,
wherein, when the at least one reported resource indicated to the physical layer consists of channel state information reference signals, the setting comprises setting the spatial receiver filter according to a channel state information reference signal having a highest reported reporting quantity, or 
wherein, when the at least one reported resource indicated to the physical layer comprises at least one channel state information reference signal and at least one synchronization signal block, the setting comprises setting the spatial receiver filter assuming a synchronization signal block having a highest reported reporting quantity.
However, in the same field of endeavor, NPL-2 teaches, comprising at least one of: 
wherein, when the at least one reported resource indicated to the physical layer comprises a plurality of reported resources, the setting comprises setting the spatial receiver filter with an assumption that physical downlink control channel demodulation reference signals of the SCell are quasi co-located with a downlink reference signal having a highest reported reporting quantity (NPL-2: page 13, lines 18-19 “For a UE, only periodic CSI-RS or SSB which is spatially QCL’ed with PDCCH DMRS is used for beam failure detection”, teaches that the reported candidate resource (CSI-RS and/or SSB) are QCL’ed (quasi co-located) with PDCCH DMRS (physical downlink control channel demodulation reference signals), therefore, with the teaching  of page 3, lines 24-25 in claim 25 rejection, spatial RX parameter can be set for QCL’ed reported resource. This satisfies “at least one of” criteria of the claim),
wherein, when the at least one reported resource indicated to the physical layer consists of channel state information reference signals, the setting comprises setting the spatial receiver filter according to a channel state information reference signal having a highest reported reporting quantity; or 
wherein, when the at least one reported resource indicated to the physical layer comprises at least one channel state information reference signal and at least one synchronization signal block, the setting comprises setting the spatial receiver filter assuming a synchronization signal block having a highest reported reporting quantity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal, Takeda and NPL-1’s method/apparatus to include wherein, when the at least one reported resource indicated to the physical layer comprises a plurality of reported resources, the setting comprises setting the spatial receiver filter with an assumption that physical downlink control channel demodulation reference signals of the SCell are quasi co-located with a downlink reference signal having a highest reported reporting quantity.

Regarding claims 27 and 36, Agiwal, in view of Takeda, NPL-1 and NPL-2, teaches the method/apparatus, as outlined in the rejection of claims 25 and 34.
Agiwal, Takeda and NPL-1 do not expressly teach, wherein the setting of the spatial receiver filter takes into account physical downlink control channel transmission configuration indication state table entries.
However, in the same field of endeavor, NPL-2 teaches, wherein the setting of the spatial receiver filter takes into account physical downlink control channel transmission configuration indication state table entries (NPL-2: page 14, lines 13-16 “If the UE is not provided with higher layer parameter Beam-Failure-Detection-RS-ResourceConfig, the UE determines the set q0 to include SS/PBCH block indexes and periodic CSI-RS resource configuration indexes with same values as the RS indexes in the RS sets indicated by the TCI states for respective control resource sets that the UE is configured for monitoring PDCCH.”, teaches that failure detected reported resources can be indicated by TCI states (transmission configuration indication state) relating to PDCCH (physical downlink control channel), therefore, with the teaching  of page 3, lines 24-25 in claim 25 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal, Takeda and NPL-1’s method/apparatus to include wherein the setting of the spatial receiver filter takes into account physical downlink control channel transmission configuration indication state table entries.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an efficient beam failure recovery operation to achieve higher 5G wireless performance (NPL-2: Title).

Claims 28-29 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL, in view of Takeda, NPL-1 and NPL-2, and further in view of NPL (Luo Tao et al (IDS Reference US 20180054832), hereinafter Luo.
Regarding claims 28 and 37, Agiwal, in view of Takeda, NPL-1 and NPL-2, teaches the method/apparatus, as outlined in the rejection of claims 25 and 34.
NPL-2 further teaches, wherein, the setting comprises selecting the spatial receiver filter with an assumption that physical downlink control channel demodulation reference signals are quasi co-located with a plurality of downlink reference signals having highest reported reporting quantities (NPL-2: page 13, lines 18-19 “For a UE, only periodic CSI-RS or SSB which is spatially QCL’ed with PDCCH DMRS is used for beam failure detection”, teaches, that the reported candidate resources (CSI-RS and/or SSB), including highest measured one, are QCL’ed (quasi co-located) with PDCCH DMRS (physical downlink control channel demodulation reference signals), therefore, with the teaching  of page 3, lines 24-25 in claim 25 rejection, spatial RX parameter can be set for QCL’ed reported resource).
Agiwal, Takeda, NPL-1 and NPL-2 do not expressly teach, wherein, when the user equipment is capable of operating with multiple panels and multiple transceiver units per serving SCell. 
However, in the same field of endeavor, Luo teaches, wherein, when the user equipment is capable of operating with multiple panels and multiple transceiver units per serving SCell (Luo: Fig. 12, [112], [150], [197], [202] teaches UE operation and beam recovery in a multi Transmit Receive Point (TRP) connection. TRPs belongs to a cell (see [79]), which can be a Scell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal, Takeda, NPL-1 and NPL-2’s method/apparatus to include wherein, when the user equipment is 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a techniques for a UE served by multiple transmit-receive points (TRPs) in order to enable devices to effectively communicate via multiple links (Luo: [4]).
Regarding claims 29 and 38, Agiwal, in view of Takeda, NPL-1, NPL-2 and Luo, teaches the method/apparatus, as outlined in the rejection of claims 28 and 37.
Agiwal, Takeda, NPL-1 and Luo do not expressly teach, when the reported resources consist of more than one synchronization signal block and at least one channel state information reference signal or when the reported resources consist of at least one synchronization signal block and one channel state information reference signal, the setting comprises selecting at least one synchronization signal block and at least one channel state information reference signal.
However, in the same field of endeavor, NPL-2 teaches, wherein, when the reported resources consist of more than one synchronization signal block and at least one channel state information reference signal or when the reported resources consist of at least one synchronization signal block and one channel state information reference signal (NPL-2: page 7, ch. 2.8 “Max value of configured candidate beams”, teaches reported candidate beam number can be multiple of SSB and CSI-RS. It satisfies “or” criteria of the claim), 
the setting comprises selecting at least one synchronization signal block and at least one channel state information reference signal (NPL-2: page 3, lines 24-25 “UE shall derive the spatial RX parameter based on identified new candidate beam”, teaches that spatial RX (receiver) parameter is based on the reported candidate, and can be set, accordingly. Spatial RX parameter implies that it is a parameter for the receiver detection filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal, Takeda, NPL-1 and Luo’s method/apparatus to include wherein, when the reported resources consist of more than one synchronization signal block and at least one channel state information reference signal, the setting comprises selecting at least one synchronization signal block and at least one channel state information reference signal.
.

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL, in view of NPL-2, and further in view of ZHANG Shujuan et al (US 20210084623), hereinafter Zhang.
Regarding claims 39, Agiwal teaches, an apparatus, comprising: 
at least one processor (Agiwal: Fig.25, 2520 Controller), and 
at least one memory comprising computer program code (Agiwal: Fig.25, 2530 Memory), 
the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to receive, from a user equipment, an indication of a secondary cell (SCell) beam failure indication or a medium access control control element indicating new candidate resources of a failed SCell (Agiwal: [125], teaches UE transmitting to SCell candidate resources of the beam failure detected SCell to the SCell base station).
Agiwal does not expressly teach, run a same selection logic as the user equipment is running for resource selection to determine a user equipment spatial receiver filter assumption for receiving a response for a beam failure recovery on the SCell including a transmission configuration indication state configuration.
However, in the same field of endeavor, NPL-2 teaches, ... the user equipment is running for resource selection to determine a user equipment spatial receiver filter assumption for receiving a response for a beam failure recovery on the SCell including a transmission configuration indication state configuration (NPL-2: page 3, lines 20-27 “The simplest way is to define a Beam-Failure-Recovery-Response-SearchSpace and associate it with a CORESET. To avoid TCI assumption ambiguity, it is sufficient to additionally restrict that for Beam-Failure-Recovery-Response-SearchSpace the UE shall derive the spatial RX parameter based on identified new candidate beam, whereas for other search spaces in the same CORESET, they follow the TCI associated with that CORESET.”, teaches that UE derives spatial RX (receiver) parameter to receive beam failure recovery response, and it follows TCI state (transmission configuration indication state). This can also be applied to a SCell beam failure recovery (see NPL-2 ch. 3.1 “BFR for SCell”). Spatial receiver filter is interpreted as a spatial receiver beam configured from spatial receiver parameter, for reception of a transmission).

This would have been obvious because it would motivate one of ordinary skill in the art to provide an efficient beam failure recovery operation to achieve higher 5G wireless performance (NPL-2: Title).
Agiwal and NPL-2 do not expressly teach, (the base station apparatus) run a same selection logic as the user equipment is running for resource selection to determine a user equipment spatial receiver filter assumption....
However, in the same field of endeavor, Zhang teaches, (the base station apparatus) run a same selection logic as the user equipment is running for resource selection to determine a user equipment spatial receiver filter assumption... (Zhang: [186], teaches that the base station and the terminal agrees on the logic of determining the spatial Rx parameter (i.e. filter)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal’s apparatus to 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for transmitting and receiving control signaling, and for determining information, in order to improve system efficiency (ZHANG: [2], [4]).
Regarding claim 40, Agiwal, in view of NPL-2 and Zhang, teaches the apparatus, as outlined in the rejection of claim 39.
Agiwal and Zhang do not expressly teach, wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to: select a primary cell or SCell for transmitting a new transmission configuration indication state configuration.
However, in the same field of endeavor, NPL-2 teaches, wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to: select a primary cell or SCell for transmitting a new transmission configuration indication state configuration (NPL-2: page 19, lines 25 “The UE is configured with a pool of TCI states”, page 27, lines 9-10 “UE is reconfigured by gNB to another TCI state(s)...”, teaches gNB ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal and Zhang’s apparatus to include wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to: select a primary cell or SCell for transmitting a new transmission configuration indication state configuration.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an efficient beam failure recovery operation to achieve higher 5G wireless performance (NPL-2: Title).
































Response to Arguments
Applicant’s arguments filed on 01/04/2022, with respect to the rejection of amended claim 21 incorporating previously presented claim 23 have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.12 that “Agiwal merely discloses that, if a UE receives a PDCCH transmission addressed to the C-RNTI from the SpCell, the UE considers the Beam Failure Recovery Request procedure successfully completed and a beamFailureRecoveryTimer is stopped. See Agiwal, paragraph [0017]. In other words, Agiwal only discloses that the beam failure recovery request procedure is considered successfully completed if the UE receives a PDCCH transmission addressed to the C-RNTI from the SpCell and, when it is successfully completed, the timer is stopped.
However, Agiwal does not disclose or suggest making a determination of when the SCell beam failure recovery MAC CE has been successfully transmitted. Agiwal makes no mention of determining when the SCell beam failure recovery MAC CE is successfully transmitted. As outlined above, Agiwal just discloses that the beam failure recovery request procedure is successfully completed when the UE receives a PDCCH transmission from the SpCell. In Agiwal, there is no determination made as to successful transmission of the beam failure recovery MAC CE. Hence, Agiwal fails to disclose or suggest all of the elements of the present claims.”
However, the examiner respectfully disagrees. With respect to the limitation under applicant’s argument “determining when the SCell beam failure recovery medium access control control element (MAC-CE) has been successfully transmitted”, Specification only provides this algorithm “Alternatively, a timer may also be configured to supervise the beam failure recovery procedure. The timer may be started upon detecting beam failure and, when the timer expires, the UE declares the beam failure recovery to be unsuccessful.” in Spec. p.7, l.5-8. There is no other algorithm or procedure given in the Spec to determine when the SCell beam failure recovery MAC-CE has been successfully transmitted. Agiwal, para [0017] also teaches using a timer to determine successful beam failure recovery, which implies successful transmission of “beam failure recovery MAC-CE”.

Applicant’s arguments filed on 01/04/2022, with respect to the rejection of amended claim 39 have been fully considered but they are not persuasive.

Remarks: p.18 that “Therefore, the combination of Agiwal, NPL-2 and Zhang does not disclose or suggest, at least, to "run a same selection logic as the user equipment is running for resource selection to determine a user equipment spatial receiver filter assumption for receiving a response for a beam failure recovery on the SCell including a transmission configuration indication state configuration," as recited in claim 39. Applicants respectfully request that the rejection of claim 39 be withdrawn, and that the claim be allowed.”.
However, the examiner respectfully disagrees. NPL-2 teaches that UE runs a logic to determine a spatial receiver (Rx) filter during beam failure recovery on the SCell, and Zhang teaches that BS and UE can have an agreement on how to determine spatial receiver (Rx) filter, therefore, it implies running a same logic. A person of ordinary skill in the art would have combined the teaching of Zhang and NPL-2 to run, by the BS, a same logic as the UE is running, when determining a spatial Rx filter during beam failure recovery on the SCell. Apparatus in claim 39, as a receiver of messages from UE, is interpreted as a base station (BS).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo, U.S. Publication No. 20190190582 - METHOD AND APPARATUS FOR BEAM REPORTING IN NEXT GENERATION WIRELESS SYSTEMS.
IDS Reference, Huawei, R2-1710562 RAN2 aspects of DL beam management, 3GPP TSG-RAN WG2#99bis, 9-13 October 2017.
IDS Reference, Qualcomm, R1-1802824 Beam recovery procedures, 3GPP TSG RAN WG1 Meeting #92, February 26-March 2, 2018.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 





/M. B. C./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472